Citation Nr: 1724405	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-18 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for anemia, to include as secondary to diabetes mellitus, type II.

5. Entitlement to service connection for a kidney disability, to include as secondary to diabetes mellitus, type II.

6. Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

7. Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

8. Entitlement to service connection for glaucoma, left eye, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to June 1973, with many years of Reserve service prior to and since that time. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2011 rating decision denied entitlement to service connection for left and right knee disabilities and the July 2012 rating decision denied entitlement to service connection for anemia, a kidney disability, erectile dysfunction, hypertension, and glaucoma, left eye.

The Board notes that in the Veteran's October 2011 Notice of Disagreement (NOD) with the September 2011 rating decision on appeal, he asserted clear and unmistakable error (CUE) as to the denial of his claim for service connection for a left knee disability.  The matter of CUE was addressed by the RO within the body of the June 2012 Statement of the Case (SOC), and the Veteran perfected his appeal.  However, the September 2011 determination with which the Veteran disagrees is not a final decision and is the subject of this Board decision.  Absent a final decision, there can be no revision of a decision on the basis of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 107 (2000); Link v. West, 12 Vet. App. 39, 45   (1998) (finding that RO decisions rendered nonfinal by a timely appeal to the Board are not, as a matter of law, subject to CUE claims); see also 38 C.F.R. § 3.105 (a) (providing for the revision of "[p]revious [RO] determinations which are final and binding" on the basis of CUE).  Accordingly, the issue is properly characterized as on the title page as entitlement to service connection for a left knee disability, and not whether there was CUE in the September 2011 rating decision that denied service connection for a left knee disability.
 
In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO.  A transcript of the hearing has been associated with the claims file

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in written statements made during the appeal and during his January 2017 Board hearing, asserts entitlement to service connection for a left knee disability on the basis that he had to run three miles daily or every other day as a Reservist, "on orders," on active duty, in order to pass his physical fitness tests and to keep up with the troops whom he was inspecting.  He reported that in October 1986, while jogging, he fell and incurred pain and swelling in the left knee. His service treatment records dated in October 1986 demonstrate that he reported a fall and presented with limited range of motion of the left knee and was diagnosed with a stretched ligament of the left knee.  The RO was unable to determine if the Veteran was on a period of active duty, active duty for training, or inactive duty for training at the time of the October 1986 left knee injury.  His post-service treatment records include bilateral knee diagnoses, including osteoarthritis, and the Veteran asserts entitlement to service connection for a right knee disability as secondary to his left knee disability.  

The Veteran, in written statements made during the appeal and during his January 2017 Board hearing, asserts entitlement to service connection for diabetes mellitus, type II, on the basis that he was medically discharged from service in 1965 due to an abnormal glucose test and that such represented early diabetes mellitus, type II.  He reported that he argued to be reenlisted and was able to do so, and both that he took prescription medication for diabetes mellitus, type II, during his Reserve service, during periods of active duty, and that his jogging regimen while on active duty kept his diabetes mellitus, type II, from showing.  The Veteran's service treatment records dated in December 1964 include his diagnosis of glucosuria and January 1965 results of glucose testing.  In February 1965, the Veteran was found physically disqualified for active duty or retention due to abnormal glucose tolerance.  In a September 1972 service treatment record, an examiner reviewed the results of the Veteran's prior abnormal glucose tolerance test and opined that the Veteran was totally asymptomatic, had a negative family history of diabetes mellitus, and the results of testing were not diagnostic of diabetes mellitus.  The Veteran's post-service treatment records demonstrate long-standing treatment for diabetes mellitus, type II. 

In order to adjudicate the appeal, the Board must determine if the Veteran's left knee injury was incurred during active duty, ACDUTRA, or INACDUTRA, and if the Veteran's current diabetes mellitus, type II, is related to any findings recorded during active duty, ACDUTRA, or INACDUTRA.  On remand, the AOJ should provide the Board dates of the Veteran's active duty, ACDUTRA, and INACDUTRA.  The personnel records associated with the claims file are not sufficient to do so.  The Veteran's service treatment records include numerous notations indicating that he was physically qualified for a period of a number of days of active duty; however, the days are not listed.  

On remand, the AOJ should also seek additional private treatment records from the Veteran.  The Veteran has supplemented the record with a number of letters from his private physicians, notably, a December 2016 letter from Dr. Nobles, listing his health issues.  Dr. Nobles, in that letter, reported that he had treated the Veteran since 2001 for his disabilities, including diabetes mellitus, type II.  The Board seeks private treatment records demonstrating the onset of diabetes mellitus, type II, as well as private treatment records demonstrating treatment for a left knee disability and erectile dysfunction.  

On remand, the AOJ should afford the Veteran VA examinations in order to determine the etiology of his left knee disability and diabetes mellitus, type II, to determine if either disability was incurred in or is related to clinical findings reported during a period of active duty, ACDUTRA, or INACDUTRA, and to determine any secondary disabilities related thereto.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Review the Veteran's service personnel records associated with the claims file and submit an accounting or listing of all periods of active duty, ACDUTRA, and INACDUTRA (month, day, and year) for the Veteran's United States Marine Corps Reserve service, beyond that of just a listing of the his retirement points or copies of coded charts or documents.  If necessary, contact the Defense Finance and Accounting Service (DFAS), Defense Personnel Records Imaging System (DPRIS), and any other federal sources (e.g., unit records, personnel records, Physical Profiles, Line of Duty determinations, referrals to civilian care, reimbursement for payment of civilian care, or SF-600s Chronological Records of Care from other departments) to verify the specific dates of the Veteran's periods of duty.  If a negative response is received from any facility, a record of such must be made and the Veteran duly notified.  Any records obtained must be associated with the claims file.

2. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA.  Inform him that the Board seeks additional private treatment records, specifically, any records from Dr. Nobles, or any other provider, as to the onset of diabetes mellitus, type II, and any records demonstrating treatment for a left knee disability and erectile dysfunction.  Advise the Veteran that he may submit any outstanding relevant private treatment records if he so chooses.  Obtain any identified and authorized private treatment records.  If a negative response is received from any facility, a record of such must be made and the Veteran must be duly notified and provided an opportunity to submit such records.

3. Only after completion of the above, schedule the Veteran for a VA examination by an appropriate provider as to his knee disability.  All indicated tests and studies should be completed.  

The examiner must be provided the Veteran's enumerated periods of active duty, ACDUTRA, and INACDUTRA. 

(a)  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's left knee disability had its clinical onset during any period of service or is related to any incident of service.  In providing the opinion, the examiner should consider the Veteran's lay statements as to jogging three miles every day or every other day and any associated wear and tear, as well as his October 1986 treatment for a stretched ligament, left knee.

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's right knee disability, is proximately due to, or the result of, his left knee disability, and then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's right knee disability has been aggravated, or worsened, by his left knee disability.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. 

4. Schedule the Veteran for a VA examination by an appropriate provider as to his diabetes mellitus, type II.  All indicated tests and studies should be completed.  

The examiner must be provided the Veteran's enumerated periods of active duty, ACDUTRA, and INACDUTRA. 

(a) The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's diabetes mellitus, type II, had its clinical onset during any period of service or is related to any incident of service.  In providing the opinion, the examiner should consider the Veteran's December 1964 service treatment records showing a diagnosis of glucosuria, and January 1965 results of glucose testing, as well as the September 1972 service treatment record demonstrating the examiner's opinion that the Veteran was totally asymptomatic, had a negative family history of diabetes mellitus, and the results of testing were not diagnostic of diabetes mellitus, as well as the Veteran's lay statements both that he took prescription medication for diabetes mellitus, type II, during his Reserve service, during periods of active duty, and that his jogging regimen while on active duty kept his diabetes mellitus, type II, from showing.  

(b) The examiner should also opine as to whether it is at least as likely as not that the Veteran's anemia, kidney disability, erectile dysfunction, hypertension, and glaucoma of the left eye, are proximately due to, or the result of, his diabetes mellitus, type II, and then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's anemia, kidney disability, erectile dysfunction, hypertension, and glaucoma of the left eye have been aggravated, or worsened, by his diabetes mellitus, type II.

The claims file, to include a copy of this remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims.  If any action remains adverse to the appellant, provide him and his representative with a Supplemental SOC and allow him an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



